Citation Nr: 0105199	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  96-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for arthritis of the left 
foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1996 RO decision that denied service 
connection for arthritis of the feet.  The RO subsequently 
granted service connection for right foot problems including 
arthritis.  The appeal for service connection for arthritis 
of the left foot continues.


REMAND

In its February 1996 decision, the RO denied the claim for 
service connection on the basis that it was not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The veteran's service medical records show that he had a cast 
placed on his left ankle in February 1963 after he twisted it 
and that he had an X-ray of the left foot after he injured it 
on a piece of wood in January 1976.  No VA examination has 
looked specifically at the left foot or ankle.  The duty to 
assist requires additional development in this regard.



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
medical providers who have examined or 
treated him, since his retirement from 
active duty, for left foot problems.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any left foot 
disability including arthritis.  The 
claims file should be provided to and 
reviewed by the examiner.  The doctor 
should diagnosis all current left foot 
disorders and should provide a medical 
opinion, with full rationale, as to 
whether any such current disorders are 
related to the findings shown in the 
service medical records.

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for arthritis of the left foot.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for left foot 
arthritis.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case is 
returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


